DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 06/14/2022 have been fully considered. The argument with respect to claims 2-3, and 21 is found persuasive. Accordingly, claims 21-24, and 26 are allowed. Claims 2-3, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The arguments with respect to claim 1 have been considered, but they are not persuasive. Applicant argues that the cited references do not teach “wherein at least one of the electrically conductive elements has a coating thereon made of solid insulating material separating the surface of the conductive element from the insulating gel and is adapted for limiting the electron emission from the conductive elements into the insulating gel” as claimed. Applicant asserts that even if tube 8 is considered to be the claimed “coating” for conductor 6 in Banaszczyk, the conductor 6 is not “electrically conductive elements comprising an electrically conductive head transformer cover, an electrically conductive head housing base, and an electrically conductive core casing with a core set” as amended. 
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. While the current amendment does not expressly recite the electrically conductive elements comprise “a primary conductor” [as it was in the original claim1], the claim as amended does not preclude the primary conductor from being part of the “electrically conductive elements” of the “high voltage (HV) apparatus” as claimed. As seen in Fig. 1 of the present invention, the current transformer 1 includes electrically conductive elements, such as the housing 2-3, core casing 4, primary conductor 5, secondary winding leads 7, and many more. In Banaszczyk, primary conductor 6 is disposed inside conductor tube 8. As explained in the Office Action mailed on 03/24/2022, the conductor tube 8 is reasonable to interpret as the “coating” as recited in claim 1. Therefore, the cited references teach “wherein at least one of the electrically conductive elements has a coating thereon made of solid insulating material separating the surface of the conductive element from the insulating gel and is adapted for limiting the electron emission from the conductive elements into the insulating gel” as claimed.
	Drawings objection made in the Office Action mailed on 03/24/2022 is hereby withdrawn as a result of explanation made in the reply filed on 06/14/2022.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, and 4-5, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Banaszczyk et al. (EP 2800112 A1) in view of Erfinder et al. (WO 2009/146569 A1).
With respect to claim 1, Banaszczyk et al., hereinafter referred to as “Banaszczyk,” teaches a high voltage (HV) apparatus (Figure 1) in a form of a HV current transformer 1 comprising:
electrically conductive elements (conductive elements included in transformer head 2) comprising an electrically conductive head transformer cover (upper cover 12), an electrically conductive head housing base lower cover 12), and an electrically conductive core casing 10 with a core set therein (iron cores, para. [0039]); and 
electric insulation material 15 comprising an insulating gel filling enclosed space between at least two of the electrically conductive elements;
wherein at least one of the electrically conductive elements has a coating (e.g. coating 8 or coating 7) thereon made of solid insulating material separating the surface of the conductive element from the electric insulation material and is adapted for limiting the electron emission from the conductive elements into electric insulation material (paras. [0039]-[0040]). One of the definitions of “coating” is “a layer of any substance spread over a surface” (https://www.dictionary.com/browse/coating). In Banaszczyk, tube 13 spreads over a surface of primary conductor 6, and insulating body 7 spreads over a surface of element 5 or iron cores. Therefore, tube 8 and or insulating body 7 is or are proper to interpret as the claimed “coating made of solid insulating material” as claimed. Banaszczyk does not expressly teach electric insulation material comprising an insulating gel. However, one of the definitions of “gel” is “a semirigid colloidal dispersion of a solid with a liquid or gas, as jelly, glue, etc.” (https://www.dictionary.com/browse/gel). Therefore, the “elastic compressible insulating member 15” of Banaszczyk could have been reasonably interpreted as the “insulating gel” as claimed. 
Nonetheless, Erfinder et al., hereinafter referred to as “Erfinder,” teaches a high voltage (HV) apparatus (Fig. 3) comprising:
electric insulation material 13 comprising an insulating gel (lines 34-35, Page 6 of 7). The combination of Erfinder to the apparatus of Banaszczyk would result in “at least one of the electrically conductive elements has a coating (e.g. coating 8 or coating 7) made of solid insulating material separating the surface of the conductive element from the insulating gel and is adapted for limiting the electron emission from the conductive elements into the insulating gel” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulating gel as taught by Erfinder to the apparatus of Banaszczyk to provide excellent insulation characteristics (lines 6-13, Page 5 of 7).

    PNG
    media_image1.png
    331
    595
    media_image1.png
    Greyscale

With respect to claim 4, Banaszczyk in view of Erfinder teaches the apparatus according to claim 1, wherein the core casing is filled with a light filler material (filler material inside casing 10) placed between the core and a part of a lead tube 11 which is sealed by means of the secondary lead plug 4 (para. [0039]).
With respect to claim 5, Banaszczyk in view of Erfinder teaches the apparatus according to claim 1, wherein the coating 8 is placed on an external surface of the primary conductor (para. [0039]).
With respect to claim 25, Banaszczyk in view of Erfinder teaches the apparatus according to claim 1. The process limitations “the coating comprises a spray coating” does not carry weight in a claim drawn to structure. In re Thorpe, 277 USPQ 964 (Fed. Cir. 1985).


6.	Claims 6-7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Banaszczyk in view of Erfinder, as applied to claims 1, and 5 above, and further in view of Sebastian Balsalobre (U.S. PG. Pub. No. 2012/0056702 A1).
With respect to claims 6, and 20, Banaszczyk in view of Erfinder teaches the apparatus according to claims 1, and 5, respectively. Banaszczyk in view of Erfinder does not expressly teach a head transformer housing equipped with an inlet channel placed in the head housing base and with an outlet channel placed in the top of the head transformer housing.
Sebastian Balsalobre teaches an apparatus (e.g. Figs. 1-3) comprises a head transformer housing 11 equipped with an inlet channel (channel for terminals 18) placed in the head housing base and with an outlet channel (channel primary connection 16) placed in the top of the head transformer housing (para. [0035]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the channels as taught by Sebastian Balsalobre to the apparatus of Banaszczyk in view of Erfinder to provide the required isolation spacing between the terminals.
With respect to claim 7, Banaszczyk in view of Erfinder and Sebastian Balsalobre teaches the apparatus according to claim 6, wherein the a length of the channels and is bigger than their diameters (Sebastian Balsalobre, para. [0035]).
With respect to claim 15, Banaszczyk in view of Erfinder and Sebastian Balsalobre teaches the apparatus of claim 7, wherein the ration a ratio of length of the channels and their diameters is within a ratio between 2:1 and 20:1 (Sebastian Balsalobre, para. [0035]). The interpretation is based on visual inspection.


Allowable Subject Matter
7.	Claims 2-3, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites, inter alia, the coating is placed on an internal surface of the head transformer cover, and the coating is placed on an internal surface of the head housing base.
Claim 3 recites, inter alia, the coating is placed on an external surface of the core casing.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

8.	Claims 21-24, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21 recites, inter alia,  a high voltage current transformer comprising:  an insulating gel that fills a space between the electrically conductive core casing and the electrically conductive head housing cover; and a coating comprising a solid insulating material on an outer surface of the electrically conductive core casing, wherein the coating is between the electrically conductive core casing and the insulating gel.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837